FILED
                                            United States Court of Appeals
                UNITED STATES COURT OF APPEALS      Tenth Circuit

                       FOR THE TENTH CIRCUIT                    February 9, 2017
                       _________________________________
                                                              Elisabeth A. Shumaker
                                                                  Clerk of Court
UNITED STATES OF AMERICA,

       Plaintiff-Appellee,

v.                                                   No. 16-6241
                                            (D.C. Nos. 5:05-CR-00208-M-1
SHELLEY ANN VANCE,                              & 5:16-CV-00535-M)
                                                    (W.D. Okla.)
       Defendant-Appellant.

                        _________________________________

                                    ORDER
                        _________________________________

Before LUCERO, MATHESON, and BACHARACH, Circuit Judges.
                 _________________________________

      Ms. Shelley Ann Vance pleaded guilty to robbing four banks and

brandishing a firearm during and in relation to one of the robberies. Ms.

Vance was sentenced to 205 months of imprisonment. In district court, she

challenged her sentence under 28 U.S.C. § 2255.

      The court rejected this challenge based on timeliness, and Ms. Vance

wants to appeal. To do so, she seeks a certificate of appealability and leave

to proceed in forma pauperis. See 28 U.S.C. § 2253(c)(1)(B) (2012)

(certificate of appealability); id. § 1915(a)(1) (leave to proceed in forma

pauperis). But through a plea agreement, Ms. Vance waived her right to

seek relief under § 2255. In light of this waiver, we (1) decline to issue a
certificate of appealability, (2) dismiss the appeal, and (3) deny leave to

proceed in forma pauperis.

      We need not address the issue of timeliness because the plea

agreement contained an enforceable waiver of the right to seek collateral

relief under § 2255. See Davis v. Roberts, 425 F.3d 830, 834 (10th Cir.

2005) (“[W]e may deny a [certificate of appealability] if there is a plain

procedural bar to habeas relief, even though the district court did not rely

on that bar.”). We previously relied on this waiver when we dismissed Ms.

Vance’s direct appeal. United States v. Vance, 182 F. App’x 817 (10th Cir.

2006) (per curiam). The waiver precluded not only a direct appeal but also

a collateral challenge to the way that the sentence is imposed if the

sentence fell within the guideline range found by the district court. Ms.

Vance was sentenced within the guideline range, and we have already held

that the appeal waiver is enforceable. Thus, Ms. Vance could not obtain

relief under § 2255 even if her motion were timely.

      In these circumstances, we (1) decline to issue a certificate of

appealability and (2) dismiss the appeal. In the absence of a reasonably

debatable appeal point, we also deny leave to proceed in forma pauperis.




                                      2
See 28 U.S.C. § 1915(a)(3) (2012); Rolland v. Primesource Staffing, LLC,

497 F.3d 1077, 1079 (10th Cir. 2007).



                                  Entered for the Court


                                  Robert E. Bacharach
                                  Circuit Judge




                                    3